PETER D. LOWENSTEIN ATTORNEY AT LAW COS COB, CONNECTICUT06807 212-907-1850 October 5, 2012 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission Washington, D.C.20549 Re: Value Line Aggressive Income Trust (the “Fund”) File Nos. 33-01575 and 811-04471 Dear Sir/Madam: Enclosed for filing pursuant to Rule 485(a)(1) under the Securities Act of 1933, is Post-Effective Amendment No.31 to the Fund's Registration Statement. The Amendment is being filed to reflect a change in the Fund’s principal investment strategies. Please let me know if I can provide any further information. Very truly yours, /s/ Peter D. Lowenstein Peter D. Lowenstein
